


109 HR 6227 IH: Kids Vision Care Act of

U.S. House of Representatives
2006-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6227
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2006
			Mr. Fossella (for
			 himself, Mr. Gene Green of Texas,
			 Mr. Engel, and
			 Mr. Sullivan) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To establish a grant program to provide vision care to
		  children.
	
	
		1.Short titleThis Act may be cited as the
			 Kids Vision Care Act of
			 2006.
		2.FindingsCongress makes the following
			 findings:
			(1)Good vision is
			 essential for proper physical development and educational progress in growing
			 children.
			(2)Many serious
			 ocular conditions are treatable if identified in the preschool and early
			 school-aged years.
			(3)Early detection of
			 ocular conditions provides the best opportunity for effective, inexpensive
			 treatment and can have far-reaching implications for vision.
			(4)Various
			 identification methods, whether vision screening or comprehensive eye exams
			 required by State laws, will identify children needing services. A child
			 identified through vision screening should receive a comprehensive eye exam
			 followed by subsequent treatment as needed. A child identified through a
			 comprehensive eye exam should receive subsequent treatment as needed. All
			 children identified as needing services should have access to subsequent
			 treatment as needed.
			3.Grants regarding
			 vision care for children
			(a)In
			 generalThe Secretary of Health and Human Services (referred to
			 in this section as the Secretary), acting through the Director
			 of the Centers for Disease Control and Prevention, may award grants to States
			 on the basis of an established review process for the purpose of complementing
			 existing State efforts for—
				(1)providing
			 comprehensive eye examinations by a licensed optometrist or ophthalmologist for
			 children who have been previously identified through a vision screening or eye
			 examination by a licensed health care provider or vision screener as needing
			 such services, with priority given to children who are under the age of 9
			 years;
				(2)providing
			 treatment or services, subsequent to the examinations described in paragraph
			 (1), necessary to correct vision problems; and
				(3)developing and
			 disseminating, to parents, teachers, and health care practitioners, educational
			 materials on recognizing signs of visual impairment in children.
				(b)Criteria and
			 coordination
				(1)CriteriaThe
			 Secretary, in consultation with appropriate professional and consumer
			 organizations including individuals with knowledge of age appropriate vision
			 services, shall develop criteria—
					(A)governing the
			 operation of the grant program under subsection (a); and
					(B)for the collection
			 of data related to vision assessment and the utilization of follow up
			 services.
					(2)CoordinationThe
			 Secretary shall, as appropriate, coordinate the program under subsection (a)
			 with the program under section 330 of the Public Health Service Act (relating
			 to health centers) (42 U.S.C. 254b), the program under title XIX of the Social
			 Security Act (relating to the Medicaid program) (42 U.S.C. 1396 et seq.), the
			 program under title XXI of such Act (relating to the State children's health
			 insurance program) (42 U.S.C. 1397aa et seq.), and with other Federal or State
			 programs that provide services to children.
				(c)ApplicationTo
			 be eligible to receive a grant under subsection (a), a State shall submit to
			 the Secretary an application in such form, made in such manner, and containing
			 such information as the Secretary may require, including—
				(1)information on
			 existing Federal, Federal-State, or State-funded children's vision
			 programs;
				(2)a
			 plan for the use of grant funds, including how funds will be used to complement
			 existing State efforts (including possible partnerships with non-profit
			 entities);
				(3)a
			 plan to determine if a grant eligible child has been identified as provided for
			 in section 3(a); and
				(4)a
			 description of how funds will be used to provide items or services only as a
			 secondary payer to—
					(A)any State
			 compensation program, under an insurance policy, or under any Federal or State
			 health benefits program; or
					(B)by any entity that
			 provides health services on a prepaid basis.
					(d)EvaluationsTo
			 be eligible to receive a grant under subsection (a), a State shall agree that,
			 not later than 1 year after the date on which amounts under the grant are first
			 received by the State, and annually thereafter while receiving amounts under
			 the grant, the State will submit to the Secretary an evaluation of the
			 operations and activities carried out under the grant, including—
				(1)an assessment of
			 the utilization of vision services and the status of children receiving these
			 services as a result of the activities carried out under the grant;
				(2)the collection,
			 analysis, and reporting of children's vision data according to guidelines
			 prescribed by the Secretary; and
				(3)such other
			 information as the Secretary may require.
				(e)Limitations in
			 expenditure of grantA grant may be made under subsection (a)
			 only if the State involved agrees that the State will not expend more than 20
			 percent of the amount received under the grant to carry out the purpose
			 described in paragraph (3) of such subsection.
			(f)DefinitionFor
			 purposes of this section, the term comprehensive eye examination
			 includes an assessment of a patient's history, general medical observation,
			 external and ophthalmoscopic examination, visual acuity, ocular alignment and
			 motility, refraction, and as appropriate, binocular vision or gross visual
			 fields, performed by an optometrist or an ophthalmologist.
			(g)Authorization of
			 appropriationsFor the purpose of carrying out this section,
			 there are authorized to be appropriated such sums as may be necessary for each
			 of fiscal years 2007 through 2011.
			
